Case 18-12343-JDW          Doc 30     Filed 12/18/19 Entered 12/18/19 12:27:22                 Desc Main
                                      Document     Page 1 of 1

                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: CLAYTON PRINCE AND
BRENDA PRINCE                                                            CHAPTER 13

DEBTORS                                                                  CASE NO. 18-12343 JDW

           RESPONSE TO TRUSTEE’S MOTION TO DISMISS [DOCUMENT NO. 29]

        COME NOW Debtors, Clayton Prince and Brenda Prince, by and through their attorney of

record and in response to the Trustee’s Motion To Dismiss and would show as follows:

        Debtor was on medical leave several months ago which created an ongoing deliquency. Due to

the debtor not having any income, she was unable to make her plan payments. Debtors respectfully

requests their case not be dismissed and requests that any arrearage be added back into their plan.

        WHEREFORE, PREMISES CONSIDERED, Debtors pray, upon a hearing hereon, this Court

deny Trustee's Motion To Dismiss. Debtors pray also for such other relief, general or specific, to which

he may be entitled.

                                                 RESPECTFULLY SUBMITTED,

                                                 /s/ Robert H. Lomenick
                                                 ROBERT H. LOMENICK, MSB #104186
                                                 ATTORNEY AT LAW
                                                 POST OFFICE BOX 417
                                                 HOLLY SPRINGS, MISSISSIPPI 38635
                                                 (662) 252-3224/rlomenick@gmail.com

                                     CERTIFICATE OF SERVICE

        I, Robert H. Lomenick, Attorney for Debtors, do hereby certify that I have this day forwarded, a
true and correct copy of the above and foregoing Response To Motion To Dismiss to the Debtors, either
by electronic means or by United States Mail to the following:

Locke Barkley
Chapter 13 Trustee
6360 I-55 North, Ste. 140
Jackson, Mississippi 39211

Office of U.S. Trustee
501 East Court Street, Suite 6-430
Jackson, Mississippi 39201

        This the 18th day of December, 2019.

                                                 /s/ Robert H. Lomenick
                                                 ROBERT H. LOMENICK
